Citation Nr: 1615826	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  10-04 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for the service-connected right shoulder disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from March 1981 to June 1981, from September 1997 to May 1998 and from January 2003 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that increased the initial disability rating for right shoulder disability from 10 percent to 20 percent disabling effective from July 24, 2007, the date service connection became effective.  Because the rating decision that granted service connection was issued in May 2008, less than one year prior to the present Notice of Disagreement (NOD), the Board has characterized the issue on appeal as a request for increased initial rating.  

In April 2015 the Board remanded this issue to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran is right-handed.

2.  From July 24, 2007, the Veteran's right shoulder disability has most closely approximated limitation of arm motion to shoulder level.   


CONCLUSION OF LAW

The requirements to establish entitlement to an initial evaluation in excess of 20 percent for the right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  

The issue adjudicated in this decision arises from an original grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in    which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify has been satisfied.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The AOJ has obtained the Veteran's service treatment records and treatment records from those post-service medical providers identified by the Veteran as having relevant records.  The Veteran has not identified any further existing records that should be obtained before the appeal is adjudicated.  The Veteran has been advised of his entitlement to a hearing before the Board in support of his appeal, but he has declined such a hearing.

The Board remanded the case to the AOJ in April 2015 for the purpose of affording the Veteran a VA examination to document the current severity of his service-connected disability on appeal.  The Veteran was afforded the requisite examination in June 2015.  The Board has reviewed the examination report and finds there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  The Board also finds the medical evidence of record provides sufficient basis for the Board to adjudicate the increased-rating issue presently on appeal.  

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Evidence and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.      See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints    and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The rating schedule distinguishes between the major (dominant) and minor (non-dominant) arm.  The Veteran is shown to be right-handed (see VA medical examination in June 2015) so the criteria for the major extremity apply.  The Veteran's right shoulder disability is rated under Diagnostic Code (DC) 5201 (limitation of motion of the arm).  For the major extremity, a rating of 20 percent is assigned for motion limited to shoulder level.  A rating of 30 percent is assigned for motion limited to midway between the side and shoulder level.  A rating of 40 percent is assigned for motion limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Normal range of motion (ROM) of the shoulder is 0-180 degrees in forward flexion and abduction, and 0-90 degrees in internal and external rotation.  38 C.F.R. § 4.71, Plate I.
 
The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The rating decision on appeal granted increased rating from 10 percent to 20 percent effective from July 24, 2007, the effective date of service connection (the Board notes this is the day after the Veteran's separation from service).  The Board will consider evidence of severity since that date.

Dr. Thaddeus Hume, an orthopedic specialist, submitted a Medical Certificate in September 2007 attesting that the Veteran was shown by radiographic evidence to have arthritis of the right acromioclavicular (AC) joint, as well as arthritis in the cervical and lumbar spine.  Dr. Hume stated that these disabilities rendered the Veteran permanently and totally disabled.   Dr. Hume's handwritten treatment notes discussing the shoulder, cervical spine and lumbar spine are associated with the file but are illegible.

In May 2008 the RO issued a rating decision that granted service connection for right shoulder disability and granted an interim initial rating of 10 percent, based on historical records.  The RO characterized the disability as right shoulder AC joint degenerative joint disease (DJD) with inferior osteophyte and partial tear of the anterior superior labrum, based on diagnosis in service treatment records and in a VA examination that was performed in 2006.  Because the 2006 examination was outdated for rating purposes the RO issued a concurrent deferred rating decision for reevaluation of the disability following a current examination.

The Veteran had a VA examination of the right shoulder in June 2008 in which he complained of aching pain, pain with movement and limited ROM.  Medication and steroid shots provided some relief.  The Veteran endorsed flare-ups in the form of additional pain associated with lifting more than 15 pounds.  The Veteran did not report occupational impairment due to the shoulder disability but reported impairment of daily activities such as sports and recreation.  Clinical examination showed forward flexion and abduction limited to 90 degrees (shoulder level), with pain at the end point.  Repetitive movement caused additional pain, weakness and fatigue but no additional loss of measured ROM.  There was no subluxation or dislocation, and the AC joint was normal.  X-ray showed no evidence of acute fracture or dislocation, and normal AC joint.  The examiner's current assessment was posterior rotator tear.

Also in June 2008 the Veteran presented to the VA preventive medicine clinic complaining of right shoulder pain, which he characterized as 8/10 in severity.  No clinical observations were recorded.  Thereafter, the Veteran returned to the VA primary care clinic (PCC) for initial evaluation, complaining of right shoulder pain, for which the primary care physician (PCP) prescribed piroxicam.  

In July 2008 the RO issued the rating decision on appeal that increased the initial disability rating to 20 percent, based on the observations of the VA examiner cited above (limitation of ROM to 90 degrees).  In his Notice of Disagreement (NOD), received in December 2008, the Veteran asserted higher rating is warranted because his shoulder pain was affecting his job performance and his activities of daily living; he also reported he was attending physical therapy every three days and taking medication.

In August 2008 the Veteran received a steroid injection into the right shoulder.  In the supporting clinical treatment notes the Veteran complained of constant sharp right shoulder pain 8/10 in severity.  Pain was aggravated by overhead activity and piroxicam provided only temporary relief.  The Veteran complained of being unable to do overhead activities but stated his walking was unaffected and he worked at a desk job.  The Veteran reported having had 18 previous steroid shots with good results, most recently in April 2007.  Clinical examination of the right shoulder showed tenderness to palpation, mild atrophy and no winging.  Active range of motion (AROM) and passive range of motion (PROM) was noted to be "severely limited" in all movements, although degrees of motion were not recorded.  However, the clinician stated that when the Veteran took his shirt off he showed greater ROM than he was willing to contribute on examination.  The clinician's assessment was right shoulder pain secondary to right adhesive capsulitis, right glenohumeral instability and right shoulder tendonopathy.  The clinician prescribed exercise, heat/cold therapy and injection.

A VA physical therapy (PT) consult in October 2008 noted the Veteran was not being compliant with his exercise program because he did not think it would help.  Current pain level was 7/10.  Current ROM was flexion to 70 degrees, abduction to 60 degrees, external rotation to 25 degrees and internal rotation to 40 degrees.  Shoulder strength was grossly normal (5/5).  The clinician stated the Veteran's rehabilitation potential was fair, depending on his compliance.

In March 2009 the Veteran presented to the VA PCC complaining of continued right shoulder pain.  The treatment plan was to continue piroxicam and refer the Veteran to the orthopedic clinic.

The Veteran presented to the VA orthopedic surgery clinic for consult in April 2009.  He reported that steroid injections had provided good pain relief until a few months ago.  Other treatment has included non-steroidal anti-inflammatories (NSAIDs), PT, heat/cold therapy and electric stimulation; the Veteran had been told that surgery was not indicated.  AROM was flexion to 90 degrees, abduction to 70 degrees, external rotation to 45 degrees and internal rotation to the belt.  Deltoid strength was 5/5; bicep and supraspinatus strength was 4/5.  X-ray showed no fracture or dislocation and minimal DJD.  The clinical assessment was right shoulder capsulitis of uncertain origin, and the treatment plan was to obtain magnetic resonance arthrogram (MRA) prior to further intervention.  MRA was subsequently performed in June 2009 and showed no gross abnormality.

The Veteran presented to the VA orthopedic surgery clinic in September 2009 for follow-up.  The Veteran complained of continued shoulder pain with overhead motion and limitation of ROM.  The Veteran stated he had experienced some improvement with heat therapy and exercises and was not interested in surgery.  The Veteran admitted not doing at-home therapy on a regular basis.  The Veteran had been receiving steroid injections at 6-month intervals, and these provided relief for about 3 months.  Current AROM was flexion to 70 degrees, abduction to 40 degrees, external rotation to 70 degrees and internal rotation to the belt.  Deltoid strength was 5/5; bicep and supraspinatus strength was 4/5.  The clinical assessment was right shoulder capsulitis.  The clinician noted that the source of the Veteran's pain was unclear, based on MRI.  The treatment plan was to do another steroid injection in two weeks and to initiate another series of strengthening/ROM exercises.

The Veteran presented to the VA occupational therapy (OT) clinic in November 2009 for evaluation.  The Veteran reported he had not received the scheduled injection because the line was long and he preferred not to wait; he no-showed at a subsequent injection appointment.  His current reported pain level was 7/10.  AROM was flexion to 80 degrees, abduction to 73 degrees, internal rotation to 45 degrees and external rotation to 40 degrees.  The Veteran was advised of an exercise regimen, and a transcutaneous electrical nerve stimulation (TENS) unit was ordered.

The Veteran presented to the VA OT clinic in January 2010 expressing displeasure at his exercise regimen.  However, AROM was significantly improved (flexion to 128 degrees, abduction to 97 degrees, internal rotation to 83 degrees and external rotation to 80 degrees).  The Veteran was encouraged to continue his exercise regimen and to use heat therapy when his shoulder becomes sore.

The Veteran had a VA examination of the shoulder in May 2014, performed by a physician.  The Veteran complained of pain that waxes and wanes and inability to lift more than 10 pounds.  He also reported flare-ups in which the arm was essentially useless and "just hangs there."  AROM was flexion and abduction to 170 degrees, internal rotation to 60 degrees and external rotation to 70 degrees.  The Veteran was unable to perform repetitive motion testing due to pain.  The examiner noted pain with motion, pain with weight-bearing and localized pain/tenderness in the AC joint, biceps tendon and posterior shoulder above the scapula.  The examiner stated that the following factors contribute to functional loss: less movement than normal, weakened movement and pain on movement.  The examiner was unable to estimate the additional functional loss in degrees during flare-up or over a period of time because he could not simulate the conditions of a flare.  Muscle strength testing was 4/5; the shoulder was not atrophied or ankylosed.  Hawkins' impingement test, empty-can test, external rotation/infraspinatus strength test, lift-off scapularis test and cross-body adduction test were all positive, but the shoulder was not unstable.  The Veteran did not have loss of head (flail shoulder) and did not have nonunion, malunion or fibrous union of the humerus.   

The examiner diagnosed the following concurrent right shoulder disorders: shoulder impingement syndrome, rotator cuff tendonitis, labral tear and AC joint osteoarthritis.  The examiner stated the occupational impairment associated with the disability consist of limitation of lifting to 10 pounds or less, especially with overhead movements, and during flare-ups the Veteran has difficulty with even nonweight-bearing activities such as typing or driving if the shoulder pain is so severe as to limit positioning or ROM. 

The Board remanded the case to the AOJ in April 2015 for a new VA examination, based on a determination that the examination in May 2014 had not adequately addressed functional impairment baseline versus during flare-up.  A new VA examination was accordingly performed in June 2015, by an examiner who reviewed the electronic claims file.  The Veteran complained of discomfort with sleep and with activities of life, but he denied periods of flare-up.  Treatment included medication and corticosteroid injections, usually twice per year.  The Veteran reported being able to drive and to walk without issue.  Aggravating factors included lifting more than 15 pounds, sleeping and typing; the Veteran stated he was unable to do any physical fitness whatsoever.  The Veteran was shown to be right-handed.  AROM was flexion to 100 degrees, abduction to 95 degrees, internal rotation to 90 degrees and external rotation to 80 degrees.  Pain was noted on examination but did not contribute to functional loss.  There was no evidence of pain with weight-bearing, but there was pain/tenderness over the AC joint with palpation and resisted abduction; there was also crepitus.  The Veteran was able to perform repetitive motion testing, which resulted in flexion and abduction to 90 degrees, internal rotation to 90 degrees and external rotation to 70 degrees.  The examiner was unable to comment on whether pain, weakness, fatigability or incoordination would significantly limit functional ability with repeated use over a period of time; the examiner explained that this could not logically or ethically be articulated without resorting to speculation because there is no basis for such determination lacking direct observation of the Veteran for a specified period of time.  Muscle strength testing was 5/5, without atrophy or ankylosis.  Instability was suspected but instability tests were negative.  Cross-body adduction test was positive.  The Veteran did not have loss of head (flail shoulder) and did not have nonunion, malunion or fibrous union of the humerus.   

The examiner diagnosed AC joint degenerative disease with partial tear of the superior labrum.  The examiner stated that the disability does not impact the Veteran's ability to perform occupational activities such as standing, walking, lifting or sitting.  The examiner noted in that regard that recent VA outpatient treatment notes showed the Veteran's complaint to be of mixed etiology, more related to the neck than to the shoulder.  The examiner also noted the Veteran seemed to be somewhat hesitant in participating in the examination and lacking in effort and consistency; especially during periods when the Veteran suspected he was unobserved he was able to remove his shirt and undershirt easily with bilateral overhead movements.  The examiner stated there is no obvious reason for the degree of limited motion shown on examination.   

The evidence above shows that during the period on appellate review the Veteran's AROM was measured on eight occasions; on five of those occasions - including the three most recent examinations - his flexion and abduction was to 90 degrees (shoulder level) or better, which is squarely within the criteria for the currently-assigned 20 percent rating.  A rating of 30 percent is predicated on limitation of motion midway between side and shoulder level (i.e., 45 degrees), but there is only one occasion - the VA orthopedic surgery clinic note in September 2009 - in which either flexion or abduction was to 45 degrees or less (on that occasion flexion was to 70 degrees and abduction to 40 degrees).  Other than that one occasion, flexion has been to 70 degrees or better, and abduction has been to 60 degrees or better.  The Board concludes that the Veteran's disability picture does not approximate the criteria for a higher rating for limitation of motion under DC 5201.

The Board has considered whether any other diagnostic codes applicable to the shoulder may advantageously be applied.  However, the Veteran's scapulohumeral articulation is not shown to be ankylosed, so DC 5200 is not applicable.  He does not have impairment of the humerus such as loss of head, nonunion, fibrous union, recurrent dislocation or malunion, so DC 5202 is not applicable.  Finally, he does not have impairment of the scapula or clavicle (dislocation, nonunion or malunion) so DC 523 is not applicable.  In sum, DC 5201 provides the most applicable criteria for rating the Veteran's right shoulder disability, and under that DC the currently-assigned 20 percent is appropriate.

The Board acknowledges the Veteran's report of significant right shoulder pain and weakness, particularly since his right arm is his dominant extremity.  Pain and weakness are generally supported by clinical observations (the exception being the suggestion by the most recent VA examiner that the Veteran was exaggerating the degree of functional impairment caused by painful movement, which echoes a clinician's observation in August 2008 that the Veteran was demonstrating sub-optimal effort during testing).  However, the Veteran has been able to achieve the ROM noted despite the presence of pain, and the weakness noted on examination has been relatively mild (4/5 or better).  Further, DC 5201 contemplates a higher rating for the dominant extremity when motion is limited to 45 degrees or less, but impairment to that degree is not shown.         

The Board has found no distinct period during the course of the appeal in which the Veteran's disability has approximated the criteria for higher rating, so higher "staged" rating is not warranted.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505 (2007).

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Id. at 115. 

The Veteran's right shoulder disability is manifested by signs and symptoms such as pain and weakness, which impairs his ability to carry weight and to perform tasks requiring full ROM.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. 

Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's right shoulder disability picture as described in his correspondence to VA, his statements to various medical examiners and the examination findings.  In short, there is nothing exceptional or unusual about the Veteran's right shoulder disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted.

A claim for total disability rating based on individual unemployability (TDIU) is part of a claim for increased compensation; however, there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the most recent evidence shows the Veteran to be gainfully employed, and the Board concludes that a claim for TDIU is not raised by the rating issue herein decided.  

In sum, based on the evidence and analysis above the Board finds the criteria for an initial rating higher than 20 percent for the Veteran's right shoulder disability have not been met.  Accordingly, the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.


ORDER

An evaluation in excess of 20 percent for the right shoulder disability is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


